On Motion for Rehearing.
Appellant Metropolis Company has filed a motion for rehearing and has pointed out the fact to this court that the pleading of appellee does not authorize a judgment in its favor on its right of option in the contract, by which the four vendor lien notes were pledged to appellee as security, to accept the notes as full satisfaction of the debt. We agree with this contention, and the judgment, heretofore entered, will be set aside, and in lieu thereof judgment will be entered in this court in favor of appellee against McGee for the sum of $1,964.15, with interest thereon at the rate of 6 per cent, per annum from date of the judgment in the district court, together with a foreclosure of the lien on the four vendor lien notes pledged to ap-pellee as collateral security.
The motion for rehearing is therefore granted, the former judgment set aside, and the judgment above indicated will be entered. Costs of this appeal will be taxed against appellee, the Texas Publication House.